Citation Nr: 0532262	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  94-07 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
postoperative retropatellar pain syndrome of the right knee.

2.  Entitlement to an evaluation in excess of 20 percent for 
a low back disorder with spondylolisthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1977 to 
September 1986, and had more than one year of prior active 
service.  

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought ratings 
in excess of 10 percent for his low back and right knee 
disorders.  Thereafter a February 2005 rating decision 
increased the rating for his low back disorder to 20 percent, 
continued the 10 percent rating for limited motion of the 
right knee, effective from October 1, 2002, and assigned a 
separate 10 percent rating for decreased sensory perception 
of the left lower extremity, and a separate 10 percent rating 
for instability of the right knee.  The veteran has continued 
his appeal.

The Board further notes that it previously remanded this 
matter for procedural and evidentiary considerations in July 
1998 and July 2003, and that the action requested in its 
remands has been accomplished to the extent possible.  This 
case is now ready for further appellate review.


FINDINGS OF FACT

1.  Prior to October 1, 2002, the veteran's right knee 
disorder was manifested by symptoms in an unexceptional 
disability picture that were not productive of more than 
slight limitation of motion with pain; there was no evidence 
of right knee instability until April 2004.

2.  After October 1, 2002, the veteran's right knee disorder 
has been manifested by symptoms in an unexceptional 
disability picture that are productive of severe limitation 
of flexion with pain.  

3.  The veteran's low back disorder with spondylolisthesis is 
manifested by symptoms in an unexceptional disability picture 
that are productive of symptoms of severe limitation of 
motion and pain.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the veteran's right knee disorder prior to October 1, 
2002, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2005). 

2.  The criteria for a 30 percent, but not greater, 
evaluation for the veteran's right knee disorder with 
limitation of flexion and pain after October 1, 2002, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (2005). 

3.  The criteria for a 40 percent, but not greater, rating 
for the veteran's low back disorder with spondylolisthesis 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. §§ 3.321, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 
(2003), 5235-5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
by the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the veteran was notified on numerous 
occasions that he needed to provide medical evidence that his 
service-connected disabilities had worsened in order to 
establish entitlement to increased ratings.

First, the June 1993 rating decision that reassigned 10 
percent ratings for the veteran's disabilities, noted that 
findings were consistent with 10 percent but not greater 
evaluations.  Similarly, the October 1993 statement of the 
case advised the veteran that the available medical evidence 
did not demonstrate more than slight right knee impairment or 
problems with extreme forward bending or loss of lateral 
motion of the spine.

Following the receipt of additional Department of Veterans 
Affairs (VA) examination records and reports, a March 1998 
supplemental statement of the case denied an increased rating 
for each disorder, finding that evidence of crepitus and 
positive patellar entrapment without evidence of moderate 
subluxation or lateral instability did not warrant higher 
than a 10 percent rating for the veteran's right knee 
disorder, and that the low back findings did not support a 
rating in excess of 10 percent.

Thereafter, following the Board's remand of July 1998, a May 
2002 letter to the veteran from the regional office (RO) 
advised the veteran of the evidence he needed to submit to 
substantiate his claims, and the respective obligations of 
the VA and the veteran in obtaining such evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

May and October 2002 supplemental statements of the case 
continued the denial of the claims, finding that recent 
treatment records did not demonstrate moderate recurrent 
subluxation or lateral instability, and that the criteria 
relating to lumbosacral strain did not warrant entitlement to 
a rating in excess of 10 percent. 

In addition, pursuant to another Board remand in July 2003, 
the veteran was provided with March 2004 letter that again 
advised the veteran of the evidence necessary to substantiate 
his claims, and the respective obligations of VA and the 
veteran in obtaining that evidence.  Id.  

Finally, a February 2005 rating decision and supplemental 
statement of the case, and March 2005 supplemental statement 
of the case advised the veteran of the grant of increased and 
separate ratings for his low back disorder and a separate 10 
percent rating for the instability of the right knee.

While the May 2002 and March 2004 VCAA notice letters came 
long after the initial unfavorable rating action, and there 
is no notice that specifically requests that the appellant 
provide any evidence in the veteran's possession that 
pertains to the claims as addressed in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), as demonstrated by the foregoing 
communications from the RO and the Board, the Board finds 
that appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

The Board further notes that the veteran has been advised of 
the applicable law and regulations, and there is no 
indication that there are any outstanding pertinent records 
that are not in the record or sufficiently addressed by 
documents in the claims file.  The Board also notes that the 
record contains the results of multiple VA examinations and 
treatment records that further enable the Board to assess the 
severity of the veteran's service-connected disabilities.

Thus, based on all of the foregoing, the Board finds that 
remand of this matter for further notice and/or development 
under the VCAA is not warranted.

The history of these disabilities shows that service 
connection was granted for a low back disorder with 
spondylolisthesis and retropatellar pain syndrome of the 
right knee by an October 1986 rating decision, at which time 
a 10 percent rating was assigned for the veteran's back 
disorder under former Diagnostic Code 5295, and a 10 percent 
rating was assigned for his right knee disorder under 
Diagnostic Code 5257.

Thereafter, a November 1987 rating decision continued the 10 
percent rating for each disability, noting that September 
1987 VA examination revealed no low back spasm with mild 
limitation of motion, and only intermittent right knee pain.  
In addition, after the veteran was given notice of the RO's 
intention to decrease the ratings for the veteran's low back 
and right knee disabilities in December 1990, an April 1991 
rating decision assigned noncompensable ratings, effective 
from July 1991.

A July 1991 rating decision also specifically denied 
entitlement to service connection for lumbar disc disease, 
and continued the noncompensable rating for the veteran's 
service-connected low back disorder.

A VA outpatient record from January 1993 reflects knee 
flexion was to 100 degrees and that extension was to -5 
degrees and very painful.  

Thereafter, a June 1993 rating decision increased the ratings 
for these disabilities to 10 percent, finding that recent 
medical evidence showed increased tenderness in the right 
knee and low back area.

A VA outpatient record from July 1993 indicates that there 
was full range of motion in the right knee; however, pain was 
elicited with full extension.  Examination of the back in 
September 1993 revealed that forward flexion was decreased, 
especially in the low back.

A VA outpatient record from October 1994 reflects that 
physical examination failed to reveal evidence of effusion, 
diminished range of motion, or ligament instability of the 
knees.  There were also no objective physical findings of 
nerve root entrapment in the lumbar region.

VA spine examination in October 1995 revealed that the 
veteran walked with a cane, was wearing a lumbar support, and 
was also wearing a right knee sleeve-type of brace.  His 
range of motion revealed flexion to 45 degrees, extension to 
10 degrees, left bending to 20 degrees, and right bending to 
35 degrees.  Straight leg raising with the veteran prone 
indicated some tenderness over palpation of the lumbosacral 
junction.  Examination of the right knee indicated 
patellofemoral discomfort but no ligamentous instability.  X-
rays were interpreted to reveal no spondylolisthesis and 
minimal narrowing of the L5-S1 interspace.  In summary, the 
examiner commented that examination revealed a man with back 
pain necessitating the use of a back brace and cane, although 
his occupation was that of a forklift operator that he was 
apparently able to do satisfactorily.  The examiner further 
commented that there was no clinical or radiologic evidence 
of spondylolisthesis and no substantiation of a disc 
herniation.  He did note that the veteran had symptomatic 
patellofemoral syndrome, although arthroscopic examination 
was found to reveal no chondromalacia type of pathology.  

VA neurological examination in October 1995 revealed that the 
veteran reported that prolonged sitting as a forklift 
operator would increase his back pain.  While he used a back 
brace, it was noted to provide only mild value.  A light 
brace was also used on the right knee and he had to use a 
cane because of the right knee pain.  Examination revealed 
tenderness throughout the right knee area, and there was full 
motion in the back with some mild paralumbar and parathoracic 
tenderness.  The impression was lumbosacral myofascial 
syndrome without definite evidence of discogenic disease.  
The examiner opined that even if there was a disc lesion, he 
doubted that it was causing nerve root compression or other 
significant abnormalities.  He further stated that he 
believed that most of the difficulty the veteran was 
experiencing was more related to his right knee pain which 
required the use of a cane.

VA examination in April 1997 revealed that paraspinal muscles 
were of normal tone and without spasm.  The range of motion 
of the back was from 28 degrees extension to 68 degrees 
flexion (lacks 11 centimeters of touching his toes), with 25 
degrees of left lateral bend, 22 degrees of right lateral 
bend, and 32 degrees rotation to the left and right.  All 
ranges were performed smoothly and without hitching or other 
objective evidence of pain.  Examination of the right knee 
revealed no deformity, swelling, effusion, or ligamentous 
laxity.  The range of motion of the right knee was from 0 to 
135 degrees actively and passively.  There was tenderness 
over the patella and minimal crepitance on active knee 
motion, and there was a positive patellar entrapment sign.  
X-rays of the lumbosacral spine revealed well-maintained 
intervertebral spaces and vertebral bodies.  There was no 
spondylosis or spondylolisthesis, but minor anterior 
osteophyte formation at L4-5.  There were also minute 
osteophytes involving the tibial spine and patella 
bilaterally.  There was no evidence of degenerative disc 
disease at any level.  The diagnoses were absence, partial, 
acquired, surgical, lateral meniscus, right knee, surgically 
performed in treatment of injuries sustained moving a 1000 
pound battery in August 1991, chondromalacia patella, right 
knee, manifested by crepitance on active knee motion and 
positive patellar entrapment sign, and lumbosacral strain, 
with subjective symptoms and minor radiographic changes of 
osteoarthritis, without list, muscle spasm, loss of lateral 
motion, or radiographic changes of narrowing or irregularity 
of joint spaces.

A VA outpatient record from February 1999 reflects an 
assessment of degenerative joint disease at L4, L5.

VA general medical examination in April 1999 revealed that 
the veteran complained of right knee pain with prolonged 
sitting and using stairs.  He also complained of daily low 
back pain and inability to sit straight in a chair for more 
than three to five minutes.  The veteran was supplied braces 
for his knee and lower back on an annual basis, the most 
recent being in November 1998.  He would use the braces at 
home but not while driving.  He denied a history of excessive 
fatigue, loss of balance, or giving out of the right knee.  
Physical examination revealed that the veteran walked with a 
cane in his right hand and a limp on the right side.  Braces 
that the veteran brought to the examination appeared to the 
examiner to be relatively new and very minimally used.  
Examination of the right knee revealed hypersensitivity on 
touch along the anterior aspect of the right patella with 
moderate tenderness.  There was no clinical evidence of 
laxity of the collateral ligaments.  Mild crepitus was felt 
on extension of the knee and a scar from a previous 
arthroscopic surgery was not obvious.  Active flexion was to 
130 degrees and painless, extension was to 0 degrees and 
painless, and extension against resistance elicited mild pain 
in the patella region.

Examination of the lumbosacral spine revealed no deformity or 
swelling for paravertebral spasm in the lumbosacral region.  
Heat was noted in the lumbar region and moderate tenderness 
was elicited in the L4 region.  There was no neurological 
deficit in the lower extremities and deep tendon reflexes 
were 2+.  Left lateral flexion was limited to 25 degrees and 
painful, right lateral flexion was 30 degrees and painless, 
and left and right lateral rotation was painless and 30 
degrees.  The diagnosis was status post lateral meniscectomy 
of the right knee in 1992, with chondromalacia of the right 
patella and moderate pain, and degenerative joint disease of 
the left facet joint of L5-S1 with persistent moderate low 
back pain.  Clinically, the examiner found no weakened 
movement, excess fatigue, or incoordination.  It was the 
examiner's opinion that the veteran had moderate pain in the 
right knee and low back in the sitting position and on 
walking, which interfered with his ability to perform in 
average civilian employment.

VA outpatient records for the period of October 2001 to May 
2002 reflect that in October 2001, X-rays of the right knee 
were interpreted to reveal degenerative changes involving the 
right knee joint and spur formation at the patella.  November 
2001 X-rays of the lumbar spine indicated small anterior 
spurs at L4 and L5 but no spondylolisthesis.  In January 
2002, the veteran complained of moderate to severe right knee 
pain.  He also complained of limited knee range of motion 
secondary to the pain.  In early February 2002, the ranges of 
motion of the knee revealed flexion of 105 degrees (active) 
and 110 degrees (passive), and active and passive extension 
of -5 and full, respectively.  Tenderness was also noted at 
the medial and lateral aspect of the right knee.  X-rays in 
March 2002 were interpreted to reveal right knee joint 
effusion, chrondromalacia patella changes, and mild right 
knee degenerative joint disease.

VA records from May 2002 reflect an impression of right knee 
joint effusion, findings compatible with chondromalacia 
patellar changes, mild right knee degenerative joint disease, 
suspected partial anterior cruciate ligament tear, and 
findings compatible with small vertical tear of the lateral 
meniscus posterior horn.  In August 2002, the veteran 
underwent arthroscopic surgical repair of a right knee post 
horn lateral meniscus tear.  In November 2002, the veteran 
complained of severe pain in the right knee and lumbar area.  
Examination of the right knee at this time revealed severe 
limitation of movement of the right knee with pain on flexion 
and extension of the knee with effusion present ballooning.  
The assessment was right knee post surgical inflammation.  
January 2003 X-rays of the right knee revealed mild 
degenerative joint disease involving the patella and 
suprapatellar effusion.  January 2003 magnetic resonance 
imaging (MRI) of the lumbar spine revealed L5-S1 degenerated 
posterior concentric bulging disc without definite 
compression of the dural sac or nerve roots, L3-4 left 
intraforaminal asymmetrical bulge-broad base protrusion 
without definite compression of the exiting nerve root, and 
mild lumbar spondylosis.

VA spine examination in April 2004 revealed that the veteran 
reported flare-ups of low back pain on a daily basis that 
would last seven to eight hours.  He used a cane to walk 
about 50 percent of the time.  He also frequently used a 
lumbosacral brace.  The veteran had been unemployed since 
approximately three years earlier.  Physical examination of 
the thoracolumbar spine revealed forward flexion from 0 to 90 
degrees, extension of 0 to 30 degrees, lateral flexion 
bilaterally of 0 to 35 degrees, and left and right lateral 
rotation from 0 to 45 degrees.  Painful motion of the spine 
was found to exist from the first to last degree of the range 
of motion measured at this time.  There was also palpable 
muscle spasm.  Neurological examination revealed diminished 
pinprick and smooth sensation on the left L5-S1, L4-5 
dermatomes of the left and foot.  The diagnoses were low back 
disorder with spondylolisthesis, L5-S1 degenerated posterior 
concentric bulging disc without definite compression of the 
dural sac or nerve roots, left intraforaminal asymmetrical 
L3-4 bulge broad base protrusion (herniated disc) without 
definite compression of the exiting nerve root, and mild 
lumbar spondylosis by MRI of lumbar spine in December 2002.

VA joints examination in April 2004 revealed that the veteran 
complained of constant severe right knee anterior localized 
pain associated with occasional swelling.  Precipitating 
factors for right knee pain were identified as prolonged 
standing or walking and using stairs, and flare-ups would 
occur with walking or standing for one hour that would last 
for three to four days.  He constantly used a knee brace.  He 
underwent right knee arthroscopic surgery in 1991 and a right 
anterior cruciate ligament reconstruction in 2002.  There 
were no episodes of dislocation or subluxation of the right 
knee during the previous year.  

Right knee range of motion revealed flexion of 100 degrees 
and extension of -5 degrees.  The examiner noted that there 
was painful motion from the first degree to the last degree 
of the range of motion measured at this time.  The examiner 
noted that the veteran was additionally limited by pain, 
fatigue, weakness, and lack of endurance following repetitive 
use of the right knee during this examination.  Several 
flare-ups were noted that functionally impaired him.  While 
there was no medical, lateral or posterior instability, the 
examiner noted mild anterior instability.  There was also 
mild weakness of the right knee extensor muscle quadriceps 
with a muscle strength graded 4/5.  The diagnosis was right 
knee retropatellar syndrome.

In a undated statement from Ms. S., Ms. S. stated that the 
veteran was a seven-year acquaintance of the veteran, and 
that she had noticed that following the veteran's right knee 
surgery, he had not been able to perform his work as before, 
that he suffered from knee and back pain, and that his 
conditions had also caused him depression and high blood 
pressure. 

December 2004 VA MRI of the right knee was interpreted to 
reveal an impression of tear of the medical meniscus 
posterior horn extending into the inferior articular surface, 
and moderate osteoarthritis changes of the medial knee joint.


II.  Rating Criteria and Analysis

Postoperative Retropatellar Pain Syndrome of the Right Knee

The Board has carefully reviewed the record and initially 
notes that the instability of the right knee has recently 
been assigned a separate 10 percent rating for instability 
under Diagnostic Code 5257, effective from April 2004.  The 
record does not reflect that the veteran has filed a notice 
of disagreement with the rating decision that assigned the 
separate 10 percent rating for instability, and the Board 
therefore finds that this rating is not a subject for current 
appellate consideration.  

However, a separate rating for the limitation of motion 
connected with his disability continues to be assigned a 10 
percent rating, and the Board finds that entitlement to a 
rating in excess of 10 percent for limitation of motion 
continues to be a matter for current appellate review, as 
does entitlement to a higher or separate rating for right 
knee instability prior to April 8, 2004.

Turning first to whether instability in the right knee 
demonstrates entitlement to a higher or separate compensable 
rating prior to April 8, 2004, the Boards review of the 
relevant evidence reflects that ligament instability was not 
demonstrated at the time of a VA outpatient evaluation in 
October 1994, and although October 1995 VA spine examination 
revealed that the veteran was wearing a right knee sleeve-
type of brace, the examiner did not find any ligamentous 
instability.  In addition, VA examination in April 1997 
revealed no ligamentous laxity, and VA general medical 
examination in April 1999 revealed no complaints of giving 
way of the right knee and it was specifically noted that 
there was no clinical evidence of laxity of the collateral 
ligaments.  Moreover, the Board's review of the VA outpatient 
records subsequent to April 1999 and prior to April 8, 2004 
reflect primarily complaints of limitation of right knee 
motion with pain in the area of the right patella.  Thus, 
while the Board is mindful of the fact that the veteran 
underwent arthroscopic surgery to his right knee in 2002, as 
the evidence does not reflect clinical findings of 
subluxation or lateral instability prior to April 2004, the 
Board finds that there is no basis to assign a higher or 
separate rating for right instability prior to April 2004 
pursuant to Diagnostic Code 5257.  

Turning next to the issue of entitlement to a rating in 
excess of 10 percent for right knee limitation of motion and 
pain, the Board notes that a VA outpatient record from 
January 1993 reflects knee flexion was to 100 degrees and 
that extension was to -5 degrees and very painful.  July 1993 
indicates that there was full range of motion in the right 
knee; however, pain was elicited with full extension.  A VA 
outpatient record from October 1994 reflects that physical 
examination failed to reveal evidence of diminished range of 
motion, in April 1997, the range of motion of the right knee 
was from 0 to 135 degrees actively and passively with 
tenderness in the patella, and in April 1999, active flexion 
was to 130 degrees and painless, extension was to 0 degrees 
and painless, and extension against resistance elicited mild 
pain in the patella region.  In early February 2002, the 
ranges of motion of the knee revealed flexion of 105 degrees 
(active) and 110 degrees (passive), and active and passive 
extension of -5 and full, respectively.  Tenderness was also 
noted at the medial and lateral aspect of the right knee.  

However, following arthroscopic surgery in August 2002, VA 
evaluation in November 2002 revealed severe limitation of 
movement of the right knee with pain on flexion and extension 
of the knee with effusion present ballooning.  In addition, 
VA joints examination in April 2004 revealed right knee 
flexion of 100 degrees and extension of -5 degrees, but that 
there was painful motion from the first degree to the last 
degree of the range of motion measured at this time.  The 
examiner also noted that the veteran was additionally limited 
by pain, fatigue, weakness, and lack of endurance following 
repetitive use of the right knee during this examination.

In examining the evidence of record prior to the veteran's 
arthroscopic surgery in August 2002, the range of right knee 
flexion was at 100 or greater and with the exception of pain 
elicited at the extreme ranges of motion in 1993, subsequent 
ranges of flexion were close to full and actually noted to be 
painless in April 1999.  In addition, extension since 1993 
was noted to be to -5 or full.  

Consequently, the Board finds that a preponderance of the 
evidence is against a rating in excess of 10 percent for the 
veteran's loss of motion in the right knee prior to October 
1, 2002, under the Diagnostic Codes applicable to limitation 
of flexion or extension of the leg found in Diagnostic Code 
5260, 5261, because compensable limitation is not shown under 
either criteria.  In addition, an additional compensable 
rating for this period for pain is not shown because there is 
no compensable limitation to begin with, and the current 10 
percent rating would therefore clearly contemplate the 
veteran's complaints of pain on motion for this period.  
Finally, the Board would note that a separate rating for 
arthritis is not warranted for this period since the 
veteran's right knee arthritis has not been service connected 
and that even if it had been service connected as secondary 
to his right knee disability, since arthritis is also rated 
based on limitation of motion, it would also not provide a 
basis for an increased rating prior to October 1, 2002.  

On the other hand, the Board finds that following the 
veteran's August 2002 surgery, he has exhibited more severe 
limitation of motion, and the April 2004 joints examiner 
noted that there was painful motion from the first degree to 
the last degree of the range of motion (0 to 100 degrees).  
The examiner further noted that the veteran was additionally 
limited by pain, fatigue, weakness, and lack of endurance 
following repetitive use of the right knee during this 
examination.  Consequently, giving the veteran the benefit of 
the doubt as to the period from October 1, 2002, the Board 
finds that the limitation of motion and pain is severe and 
warrants the highest rating available under Diagnostic Code 
5260 after October 1, 2002, of 30 percent.  Although the 
Board has considered entitlement to compensable ratings for 
both flexion and extension, there is currently only evidence 
that every degree of flexion is limited by pain and no 
evidence of even compensable limitation of extension.  Thus, 
the Board finds that separate ratings for limitation of 
flexion and extension are not warranted.  See VAOPGCPREC 9-
2004 (September 17, 2004).  The Board would also note that as 
the highest rating has been assigned for limitation of motion 
of the leg or right knee impairment under Diagnostic Code 
5257, separate or higher ratings for right knee pain are also 
not indicated.  Similarly, as was noted above, arthritis has 
not been service connected as part of the veteran's service-
connected disability, and even if arthritis could be 
considered in association with the right knee, since it is 
rated based on limitation of motion, it would not provide an 
additional basis for an increased or separate rating.

Finally, the Board also cannot conclude that the disability 
picture as to the veteran's right knee limitation of motion 
and pain both before and after October 1, 2002 is so unusual 
or exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321 (2005).  The record does not reflect any recent or 
frequent hospital care, and any interference in the veteran's 
employment is not beyond the average impairment of earning 
capacity contemplated by the regular schedular criteria.  
Consequently, a higher rating on an extraschedular basis is 
not warranted.


A Low Back Disorder with Spondylolisthesis

With respect to this disability, the Board notes that the 
veteran continues to disagree with the 20 percent rating that 
was recently assigned to his low back disability, effective 
from the date of his claim for increased rating filed in 
January 1993, and that it will be necessary to consider 
former Diagnostic Codes 5292 and 5295, in addition to the 
criteria arising out of the revisions to the Codes relating 
to spine disabilities, effective in and after September 2002.

Before doing so, however, the Board would like to point out 
that it will not consider former Diagnostic Code 5293 
relating to intervertebral disc syndrome or its subsequent 
revisions in rating the veteran's low back disorder with 
spondylolisthesis, as degenerative disc disease (DDD) has 
never been formally adjudicated as secondary to the veteran's 
service-connected low back disorder, the record does not 
reflect that there has ever been a clear diagnosis of DDD, 
and the 10 percent rating assigned for the veteran's recently 
service connected decreased sensory perception of the left 
lower extremity is not currently before the Board for 
appellate review.  The Board further finds that the fact that 
the RO granted service connection for a left lower extremity 
disability does not automatically entitle the veteran to the 
establishment of service connection for DDD.  The Board would 
further note that while there has also been a diagnosis of 
arthritis of the lumbar spine, this too has not been 
adjudicated as secondary to the veteran's low back disorder 
with spondylolisthesis and should also not currently be 
considered by the Board in rating the veteran's disability.  
As a practical matter, however, since arthritis is rated 
based on limitation of motion, its inclusion or exclusion as 
part of the veteran's low back disorder is of less 
significance, as noted below.

Therefore, in turning to the evidence of record, the Board 
will be required to focus on symptoms such as pain, 
limitation of motion, and muscle spasm.  In this regard, 
under former Diagnostic Code 5292, severe limitation of 
motion of the lumbar spine warranted the highest rating 
available under that Code of 40 percent.  Here, although 
there are intermittent findings of increased range of motion, 
examining the totality of the record since 1993 reflects that 
the motion of the low back has been manifested by severe 
limitation of motion and pain.  Moreover, at the most recent 
VA spine examination, painful motion of the spine was found 
to exist from the first to last degree of the range of motion 
of the lumbar spine.  While the Board notes that some of this 
loss of motion and pain may be due to DDD or some other 
nonservice-connected low back disability, the Board finds 
that it must give the veteran the benefit of the doubt, and 
conclude that severe limitation of motion of the lumbar spine 
is related to his service-connected low back disorder with 
spondylolisthesis.

Having determined that the veteran is therefore entitled to a 
40 percent rating for severe limitation of motion of the 
lumbar spine under Diagnostic Code 5292, it is unnecessary 
for the Board to consider former Diagnostic Code 5295, as the 
maximum rating under that Code is also 40 percent.  
Additionally, as the Board has awarded the maximum rating for 
limitation of motion under the applicable rating criteria, 
the veteran's pain on use would not entitle him to any higher 
evaluation based on functional limitation, and as was alluded 
to earlier, even if the Board considered arthritis as part of 
his service-connected disability, since arthritis is also 
rated based on limited motion, this would not entitle the 
veteran to an increased rating.  (Using the same limitation 
of motion to rate the disability under arthritis Codes would 
also violate the rule against pyramiding found at 38 C.F.R. 
§ 4.14 (2005)).

Having established that a rating of 40 percent is warranted 
under former Diagnostic Code 5292, the Board will further 
examine whether any of the recent revisions to the rating 
criteria for the spine will entitle the veteran to an even 
higher rating.  In this regard, the Board finds that the 
August 2002 revisions do not provide a basis for a higher 
rating, since these revisions concern the diagnostic criteria 
for intervertebral disc syndrome.  As was noted previously, 
DDD has not been adjudicated as secondary to service or 
service-connected disability.

The Board further notes that in considering the even more 
recent revisions to the spine criteria effective September 
2003, as there is no ankylosis of the spine, the veteran's 
limitation of motion in the lumbar spine would entitle him to 
a maximum rating of 40 percent.  The Board also again finds 
that the revisions relating to intervetebral disc syndrome 
are not currently for consideration. 

The Board also finds that a higher rating is not warranted 
under 38 C.F.R. § 3.321, as this disability has also not been 
manifested by symptoms that are so unusual or exceptional as 
to prevent the use of the regular rating criteria.  Thus, the 
Board finds that an extraschedular rating is currently not 
indicated.

Therefore, the Board concludes that the veteran is entitled 
to a 40 percent, but not greater, rating for his service-
connected low back disorder with spondylolisthesis.


ORDER

Entitlement to a rating in excess of 10 percent for right 
knee limitation of motion prior to October 1, 2002, is 
denied.

Entitlement to a 30 percent, but not higher, rating for right 
knee limitation of motion from October 1, 2002, is granted.

Entitlement to a 40 percent, but not greater, rating for a 
service-connected low back disorder with spondylolisthesis is 
granted.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


